Matter of Davin V. (Davida V. V.) (2015 NY Slip Op 08424)





Matter of Davin V. (Davida V. V.)


2015 NY Slip Op 08424


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-11716
 (Docket No. N-22775-12)

[*1]In the Matter of Davin. (Anonymous). Administration for Children's Services, respondent;
andDavida . . (Anonymous), appellant.


Carol Kahn, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing, Drake A. Colley, and Max McCann of counsel), for respondent.
Gail R. Rich, Brooklyn, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Toshia M. McKnight, Ct. Atty. Ref.), dated November 14, 2014. The order, after a hearing, continued placement of the subject child and supervised visitation with the mother until completion of the next permanency hearing.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The mother's appeal from the order dated November 14, 2014, which, among other things, continued placement of the subject child in foster care, has been superseded by a subsequent permanency hearing order dated July 8, 2015, from which no appeal has been taken. Accordingly, the appeal must be dismissed as academic (see Matter of Tara C. [Sonia C.], 106 AD3d 735; Matter of Anthony C. [Juan C.], 99 AD3d 798, 799).
BALKIN, J.P., HALL, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court